Title: From John Adams to Alexander Jardine, 1 June 1790
From: Adams, John
To: Jardine, Alexander



Sir
New York June 1st. 1790.

I take the opportunity by General Mansell to acknowledge the receipt of your polite letter of the 29 of May 1789 and to present you my thanks for the valuable present of your entertaining travels.  Your compliments upon so hasty a production as my book are very flattering.  It would give me pleasure to pursue the subject through all the known governments, and to correct or rather new make the whole work. But my life is destined to labor of a much less agreable kind.—I know not how it is but mankind have an aversion to the study of the science of government.  Is it because the subject is dry? To me no romance is more entertaining.  Those who take the lead in revolutions are seldom well informed, and they commonly take more pains to inflame their own passions, and those of society than to discover truth: and very few of those who have just ideas, have the courage to pursue them.  I know by experience that in revolutions the most fiery spirits and flighty genius’s frequently obtain more influence than men of sense and judgment: and the weakest men may carry foolish measures in opposition to wise ones proposed by the ablest.  France is in great danger from this quarter.  The desire of change in Europe is not wonderful  Abuses in religion and government are so numerous and oppresive to the people, that a reformation must take place or a general decline.  The armies of monks, soldiers and courtiers were become so numerous and costly that the labor of the rest was not enough to maintain them. Either reformation or depopulation must come.
I am so well satisfied of my own principles, that I think them as eternal and unchangeable as the earth and its inhabitants.  I know mankind must finally adopt a ballance between the executive and legislative powers, and another ballance between the poor and the rich in the legislature; and quarrel till they come to that conclusion—But how long they must quarrel before they agree in the inference I know not—

John Adams